DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 and 16-27 are cancelled.  Claims 15 and 28-32 are pending.  Claim 15 is amended.  Claims 28-32 are new.  Claims 15 and 28-32 are currently under examination.  

Priority
This application filed on 7/30/2018 claims benefit to provisional application no. 62/077,871 filed on 11/10/2014, which finds full support of the instant claims. Therefore, the effective filing date of the application is 11/10/2014.

Specification - withdrawn
The objection to the disclosure is withdrawn in view of Applicant’s amendment filed June 8, 2021 to correct informalities in the specification.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention the disclosure is withdrawn in view of Applicant’s cancellation of claims 8-9.


Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 15 and 28-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roy et al. 2014 (WO 2014/093924, published 6/19/2014; as cited in the IDS filed on 12/13/2018).  This rejection has been modified in view of Applicant’s amendment to claim 15 and newly added claims filed on June 8, 2021.
bias GC content to increase mRNA stability or reduce secondary structures”, emphasis added by Examiner; see p. 171, ll. 27-30 and p. 171, ll. 38-40; Table 8 – indicated as T in the coding sequence.)  Thus, Roy et al. teach that codon optimization maximizes GC content and simultaneously minimizes AU content, therefore having minimum uracil content in the open reading frame.  
Roy et al. further teach codon optimization methods where at least one replacement codon is a low frequency codon. (See p. 172, ll. 3-17; Tables 8, 9.)  Roy et al. teach producing the codon-modified nucleic acid in mammalian cells where the level of expression is increased.  (See p. 177, ll. 10-15 and p. 172, ll. 7-13.)  Roy et al. further teach where at least 95% of the uracils in the second sequence are modified uracils. (See p. 109, ll. 19-30.)  Roy et al. teach polynucleotides where the modified uracil is 5-methoxyuracil.  (See p. 2, ll. 4-9.)  Roy et al. teach uracil content in the rORF is from about 190% to about 200% of the theoretical minimum.  (See p. 114, ll. 7-11).
	Regarding claim 29, Roy et al. teach the method of claim 15 where the guanine content of the second sequence is maximized for at least 50% of the codons. (See p. 172, ll. 8-13.)  Roy 
	Regarding claim 30, Roy et al. teach the method of claim 15 where the guanine and cytosine content of the second sequence is maximized for at least 50% of the codons.  (See p. 172, ll. 8-13.)  Roy et al. further teach the second sequence comprising at least one low frequency guanine and cytosine maximized codon. (See p. 171, ll. 27-40; Table 8; and 172, ll. 8-13.)
	Regarding claim 31, Roy et al. teach the method of claim 15 where the uracil content is less than 20% of the total nucleobase in the second sequence. (See p. 114, ll. 7-11.)
	Regarding claim 32, Roy et al. teach the method of claim 15 where the uracil content within any 20 nucleobase window within the second sequence does not exceed 50%. (See p. 114, ll. 7-11 and p. 107, ll. 4-7.)

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. Applicant argues that Roy does not disclose the totality of the features recited in present claim 15 and its dependent claims.  Roy et al. does disclose all the features of newly amended claim 15 and its dependent claims (as described in the U.S.C 102 rejection above).  Amended claim 15 recites features added from cancelled claim 1, which was previously rejected under U.S.C. 102 in the previous office action.  This rejection has been modified to address amended claim 15 and new claims.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al. 2008 (WO 2008/083949, published 7/17/2008; as cited in the IDS filed on 12/13/2018) in view of De Fougerolles et al. 2013 (WO 2013/052523, published 4/11/2013; as cited in the IDS filed on 12/13/2018).  This rejection is maintained, but has been modified in view of Applicant’s amendment to claim 15 and newly added claims filed on June 8, 2021.
Hoerr et al. teach non-modified and modified RNA encoding a polypeptide (antibody) and its use for expression of the antibody for pharmaceutical use in the treatment of diseases.  
Regarding claims 15 and 28, Hoerr et al. teach a method for producing codon-modified mRNA comprising an open reading frame encoding a polypeptide, the method comprising providing a parent sequence of an open reading frame encoding a polypeptide.  (See p. 77 para 1 and p. 58 para 2.)  Hoerr et al. further teach modifying the parent sequence to produce a second sequence of an open reading frame having uracil content between the theoretical minimum and 150% or 125% of the theoretical minimum, by replacing codons containing uracils with codons having the lowest number of uracils.  (See p. 32 para 2 and p. 33, para 1.)  Hoerr et al. further teach at least one replacement codon is a low frequency codon.  (See p. 35 para 2.)  Hoerr et al. further teach producing the codon-modified mRNA having the second sequence consisting of nucleotides including 5-methoxyuracil.  (See p. 78 para 5.)  Hoerr et al. the uracil content in the rORF can be from about 190% to about 200% of the theoretical minimum.  (See p. 32 para 2; p. 33, para 1; and p. 31 para 3.)  Hoerr et al. teach that the level of expression in a mammalian cell of the polypeptide of the modified nucleotide sequence is increased relative to the unmodified sequence.  (See p. 29 para 4; p. 7 para 2; and p. 9 para 4.)
Regarding claims 29 and 30, Hoerr et al. teach the method of claim 15 where the guanine content and the guanine and cytosine content of the second sequence is maximized for at least 50% of the codons. (See p. 31 para 3; p. 34 paras 2-3; and p. 32 para 2.)  Hoerr et al. further teach at least one replacement codon is a low frequency guanine maximized or guanine and cytosine maximized codon.  (See p. 35 paras 2 and 5 and p. 34 paras 2-3.)  
Regarding claim 31, Hoerr et al. teach the method of claim 15 where the uracil content is less than 20% of the total nucleobase content in the second sequence. (See p. 34 paras 2-3.)
Regarding claim 32, Hoerr et al. teach the method of claim 15 where the uracil content within any 20 nucleobase window within the second sequence does not exceed 50%.  (See p. 34 paras 2-3.) 

De Fougerolles et al. teach polynucleotides encoding polypeptides of interest, where the polynucleotides are chemically modified to improve stability and expression rates.  (See p. 2 para [0008] and p. 5 paras [0035-0036].)   De Fougerolles et al. further teach that 5-methoxyuracil modification results in high protein expression and low cytokine response.  (See p. 291-311 paras [001016-001062]; Tables 26-29 and 45.)
Regarding claims 15, 28-32, De Fougerolles et al. teach that the uracil or uridine (generally: U) in the polynucleotide molecule may be replaced with from about 1% to about 100% of a modified uracil or modified uridine.  (See p. 113 para [00342].)  De Fougerolles et al. further teach that 5-methoxyuridine modifications result in high expression and low cytokine response.  (See p. 291-311 paras [001016-001062]; Tables 26-29 and 45.)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select 5-methoxuracil as a preferred modified uracil.  It would have been obvious to try 5-methoxyuracil due to its robust protein expression and low cytokine response when administered to mammalian cells.  The ordinary artisan would have been motivated to select 5-methoxuracil because it is a simple substitution of one known element for another to obtain predictable results.  The ordinary artisan would have had a reasonable expectation of success because both Hoerr et al. and De Fougerolles et al. are directed to modifications to polynucleotide sequences encoding a polypeptide, wherein the polynucleotide sequences are optimized in nucleic acid content and chemical modifications to enhance protein expression in mammalian cells. 

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that Hoerr et al. and De Fougerolles et al. whether considered Application No. 16/049,212Docket No.: 50858-044005Response dated June 8, 2021Reply to Office Action of December 8, 2020of the polypeptide encoded by the modified nucleic acid sequence is increased relative to relative to the unmodified sequence (see U.S.C 103 discussion above).  De Fougerolles et al. teach that 5-methoxyuracil modification results in high protein expression and is therefore preferred.  (See p. 291-311 paras [001016-001062]; Tables 26-29 and 45.)  Together Hoerr et al. and De Fougerolles et al. teach or suggest the limitations of present claim 15 and its dependent claims.

Double Patenting – withdrawn
Rejection of claims 1, 3-4, 6, 10-12, 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12 of U.S. Patent No. US 10072057 published 9/11/2018; as cited in the IDS filed on 12/13/2018) in view of Hoerr et al. 2008 (WO 2008/083949, published 7/17/2008; as cited in the IDS filed on 12/13/2018) is withdrawn in view of Applicant’s cancellation of claims 1-14. 

Double Patenting – maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 15 and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 10-15, 21 of U.S. Patent No. US 9751925 published 9/5/2017; as cited in the IDS filed on 12/13/2018) in view of Hoerr et al. 2008 (WO 2008/083949, published 7/17/2008; as cited in the IDS filed on 12/13/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.  This rejection is maintained, but modified in view of Applicant’s amendment to claim 15 and newly added claims filed on June 8, 2021.
U.S. Patent No. US 9751925 teaches a modified mRNA encoding a polypeptide comprised of at least 95% of its uracil content as 5’-methoxyuracils and is codon-optimized to minimize uracil content for increased expression compared to reference mRNAs encoding the same polypeptide.
Regarding claim 15, claim 21 of U.S. Patent No. US 9751925 teaches a method of producing a modified mRNA comprising an open reading frame encoding a polypeptide, wherein, the mRNA is modified from a parent (“reference”) sequence, which is modified to produce a second sequence optimized to reduce uracil content by replacing codons containing uracils with codons having the lowest numbers of uracils and that the at least 95% uracils in the open reading frame are 5-methoxyuracils, wherein, the uracil content is between a theoretical minimum and 150% of the theoretical minimum as compared to the reference sequence having a uracil content between 150% and 200% of the theoretical minimum. Regarding claim 15, claim 15 of U.S. Patent No. US 9751925 further teaches the open reading frame of the codon-modified mRNA contains at least one low-frequency codon.
Regarding claim 29, claim 23 of U.S. Patent No. US 9751925 teaches a method of producing a modified mRNA the guanine content in the ORF is between the theoretical minimum and 125% of the theoretical minimum.
Regarding claim 30, claim 24 of U.S. Patent No. US 9751925 teaches a method of producing a modified mRNA wherein the guanine and cytosine content of the ORF is maximized 
Regarding claim 31, claim 26 of U.S. Patent No. US 9751925 teaches a method of producing a modified mRNA wherein the uracil content of the open reading frame less than 20% of the total nucleotide content in the ORF.
Regarding claim 32, claim 25 of U.S. Patent No. US 9751925 teaches a method of producing a modified mRNA wherein the uracil content within any 20 nucleobase window within the ORF does not exceed 50%.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636